Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 20, 1974 upon resentence, upon a conviction in 1972 of criminal possession of a dangerous drug in the third degree, upon a jury verdict. The resentence was imposed pursuant to an order of this court, dated February 11, 1974, which reversed the original sentence, as a matter of discretion in the interest of justice, otherwise affirmed the original judgment, and remanded the case to the Criminal Term for resentencing (People v Wright, 43 AD2d 964). Judgment of March 20, 1974 affirmed. Alleged errors committed at the hearing to suppress and at the trial in 1972 are not available on the appeal from the judgment of resentence, whether such alleged errors were raised as issues on the appeal from the original judgment or not (cf. People v Chirco, 19 AD2d 729). The order of this court upon the original appeal affirmed all aspects of the judgment but the sentence. Under the circumstances, only the legality of the resentence is available on the appeal from the judgment of resentence, and the legality of the resentence is not questioned by defendant. Rabin, Acting P. J., Martuscello, Cohalan, Brennan and Shapiro, JJ., concur.